



REPAYMENT AGREEMENT




This Agreement (“Agreement”) dated as of July 15, 2005 is entered into by and
among Sunburst Acquisition IV, Inc., a corporation organized and existing under
the corporate laws of the State of Colorado (the “Company”) and the parties
identified on the signature page attached hereto (each a “Holder” and
collectively, “Holders”).




WHEREAS, the parties desire that upon the terms and subject to the conditions
contained herein, the Company shall pay to the Holders in satisfaction of all
sums due and payable on the Debentures the sums set forth on Schedule A hereto.




NOW THEREFORE, in consideration of the agreements contained herein, the Company
and Holders agree as follows:




1.

Upon receipt by the Holders of the amounts set forth on Schedule A hereto on or
before September 1, 2005 (“Payment Date”), the Debentures shall be deemed paid
in full and cancelled.  Holders shall immediately release and discharge the
Company from any and all obligations pursuant to the Debentures, including
without limitation release from any obligation to Holders in connection with
additional investment rights, and the right to participate in future financings,
and all agreements, instruments and other documentation entered into by the
Company in respect of the Debentures shall be terminated and cancelled.




2.

As further consideration, upon repayment of the Debentures, provided repayment
of the Debentures is timely made as described above, any and all Warrants
associated with the Debentures shall expire and no longer be exercisable, and
the Company shall be immediately released and discharged from any and all
obligations pursuant to the Warrants.




3.

The expiration of the Warrants as described above shall be null and void if the
payments described above are not made by the Payment Date.




4.

Mario Ayub, a director of the Company, shall immediately tender his resignation
(“Resignation”), which Resignation shall be held in escrow by Grushko & Mittman,
P.C. together with the Minutes of the Board of Directors accepting the
Resignation and appointment of two New Directors, which names shall be provided
by the Holders to the Company on or before August 1, 2005 (copies of which are
annexed hereto as Exhibit C). We have requested that our corporate counsel draft
an appropriate resolution.




5.

If full payment as described above is not made by the Payment Date, the
Resignation and Board Minutes will be released to the Holders, without notice to
the Company and the individuals described on Schedule C hereto (“New Directors”)
will immediately become the Directors of the Company.


/s/ Terry Fields, President

SUNBURST ACQUISITION IV, INC.







/s/ Konrad Ackerman

ALPHA CAPITAL AKTIENGESELLSCHAFT







/s/ Paul Kessler

BRISTOL INVESTMENT FUND LTD.







/s/ Michael Finkelstein

STONESTREET LIMITED PARTNERSHIP





--------------------------------------------------------------------------------




Schedule A













Amounts owing to the three Debentureholders:










 

Principal

Interest to July 31, 2005

Per Diem, thereafter

Alpha Capital Aktiengesellschaft

$166,666.66

$11,671.56

$36.53

Bristol Investment Fund Ltd.

166,666.67

12,222.22

36.53

Stonestreet Limited Partnership

166,666.67

12,222.22

36.53

Total

$500,000.00

$36,116.00

$109.59




































































--------------------------------------------------------------------------------




Schedule B







Directors




Terry Fields

6969 Niumalu Loop

Honolulu, Hawaii 96825




Mario Ayub

Pascual Orozco #2117-A

Chihuahua Chih. 31310

Mexico





























































































































--------------------------------------------------------------------------------

Schedule C







 MARIO AYUB

Pascual Orozco #2117-A

Chihuahua Chih. 31310

Mexico










September 1, 2005










Sunburst Acquisitions IV Inc.

595 Howe Street, Suite 206

Vancouver, British Columbia

Canada, V6C 2T5




Attn: Board of Directors




Ladies and Gentlemen:




Please be advised that effective the close of business on September 1, 2005, I
hereby resign any and all positions which I currently hold as a director,
officer or employee of Sunburst Acquisitions IV Inc., a corporation organized
and existing under the laws of the State of Colorado.




Very truly yours,




/s/ Mario Ayub






